Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This Final office action is in response to the application filed on August 4, 2020, the amendments to the claims filed on October 15, 2021, the Request for Continued Examination filed on March 1, 2022, and the amendments to the claims filed on June 23, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claims 2-20 are directed to a system, method, or product which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent method Claim 2 as the claim that represents the claimed invention for analysis and is similar to independent apparatus Claim 12.  Claim 2 recites the limitations of processing a test order comprising: receiving an order for an instrument; automatically determining, based on at least one criteria, that the order is to be executed in a test order mode; in response to determining that the order is to be executed in the test order mode, identifying, a memory usage of a memory; in response to determining that the memory usage is below a threshold, generating a data structure in a memory for storing the test order, in which the data structure is indicative of an order book; ranking said test order; storing said test order in the data structure; generating a response for said test order indicating at least whether said test order executed; transmitting said response for said test order, wherein the data structure includes a bid table, an offer table, a temp bid table, and a temp offer table, and wherein the temp bid table and the temp offer table are generated by copying the bid table and the offer table, respectively, in response to the test order meeting a predetermined condition, and wherein the data structure is programmed so as to be prevented from generating transactions based upon execution of orders in the temp bid table and the temp offer table, and is programmed to generate the response for transmission to only an originator of the test order upon the execution of the orders in the temp bid table and the temp offer table.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Processing a test order recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The at least one processor and a remote computer in Claims 2 and 12 are just applying generic computer components to the recited abstract limitations.  Claim 12 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite at least one processor and a remote computer in Claims 2 and 12. The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 2 and 12 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0166, 0170, 0179] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 2 and 12 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)

  Dependent claims 3-11 and 13-20 further define the abstract idea that is present in their respective independent claims 2 and 12 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3-11 and 13-20 are directed to an abstract idea.  Thus, the claims 2-20 are not patent-eligible.

Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.

Applicant’s arguments against the 35 USC 101 rejection of the claims (Remarks, pages 7-14) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments that the examiner has incorrectly identified the “memory” as part of the abstract idea (Remarks, pages 7-9) are not persuasive.  The memory was merely included in the recitation of the claim language for clarity purposes.  The abstract idea, as advanced above, is processing a test order.

Applicant’s arguments regarding the Examiner’s response to the Step 2A in the previous office action (Remarks, pages 9-12) are acknowledged, however they are not persuasive.  Specifically, applicant’s arguments are largely based on arguing the examiner’s arguments and not setting forth clear and concise rationale as to why the claims overcome the 35 USC 101 rejection of record.  Below please see a response to sections i-iii:

Regarding section “i. The Examiner conflates Applicant’s arguments” it is unclear what exactly applicant is attempting to set forth since both Categories 4 and 5 were drawn to arguments regarding integration of a practical application.  Therefore the arguments were considered to be fully responded to in the previous office action.  Since there is no specific claim language set forth in section i, as to why the claims are not abstract, this argument is considered to be fully responded to here.

Regarding section ii: these arguments are not commensurate with the scope of the claims.  There is nothing recited within the claim language that includes the states of the transistors in the processor changing, the memory blocks being overwritten, or the memory addresses being updated.  Further, the specification is silent to any mention of what occurs with the processor transistors or any memory blocks being overwritten, or any memory addresses being updated.  Therefore, applicant’s arguments are not persuasive.

Regarding section iii: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not add significantly more to the exception. The additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.  See MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  

Applicant’s arguments part C (Remarks, pages 12-14) have been fully considered however they are not persuasive.  
Regarding section i: The Examiner did not state that, “the claims must embody an improvement in technology in order to pass muster under Step 2B”.  The Examiner stated that the computer was not improved , “The non-technological process that the software is performing may have been improved, according to Alice, improving the process without any technological innovation is not statutory”.

Regarding section ii: Figure 5 discloses, “a schematic of a second data structure for order books for one instrument in a trading and processing computer system, showing two order books, one for processing a test order” (Specification, pages 3-4).  However, while the Specification sets forth that Figure 5 is a schematic, it is illustrated as tables having fields, therefore it is unclear how a table is a specific technical implementation as it is unclear how  the computer has been improved.  The non-technological process that the software is performing may have been improved, but according to Alice, improving the process without any technological innovation is not statutory.  Therefore, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
7/15/22
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693